 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) to be effective as of November 15, 2013 (the
“Effective Date”), between Omega Healthcare Investors, Inc. (the “Company”), and
C. Taylor Pickett (the “Executive”).

 

INTRODUCTION

 

The Company and the Executive are parties to an employment agreement effective
October 22, 2010, and now desire to enter into this Agreement to replace and
supersede the existing employment agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.           Terms and Conditions of Employment.

 

(a)          Employment.   During the Term, Company will employ the Executive,
and the Executive will serve as the Chief Executive Officer of the Company on a
full-time basis and will have such responsibilities and authority as may from
time to time be assigned to the Executive by the Board of Directors of the
Company. In this capacity, Executive will provide unique services to the Company
and be privy to the Company’s Confidential Information and Trade Secrets. The
Executive will report to the Board of Directors of the Company. Except to the
extent prohibited by law or applicable listing requirements, the Executive will
also be permitted to attend all meetings of the Board of Directors and executive
sessions thereof (except for portions of meetings or executive sessions
involving discussions relating to the Executive’s employment, including without
limitation, his compensation and performance (“Executive’s Employment Issues”))
and shall be provided copies of all materials provided to the Board of Directors
(except those relating to Executive’s Employment Issues). If the Executive is or
is hereafter elected to serve as a member of the Board of Directors of the
Company, he shall so serve without additional compensation beyond that set forth
in this Agreement, and shall continue to so serve for so long as he is
thereafter elected to such position by the Company’s stockholders. The
Executive’s primary office will be at the Company’s headquarters in such
geographic location within the United States as may be determined by the
Company.

 

(b)          Exclusivity.   Throughout the Executive’s employment hereunder, the
Executive shall devote substantially all of the Executive’s time, energy and
skill during regular business hours to the performance of the duties of the
Executive’s employment, shall faithfully and industriously perform such duties,
and shall diligently follow and implement all management policies and decisions
of the Company; provided, however, that this provision is not intended to
prevent the Executive from managing his investments, so long as he gives his
duties to the Company first priority and such investment activities do not
interfere with his performance of duties for the Company. Notwithstanding the
foregoing, other than with regard to the Executive’s duties to the Company, the
Executive will not accept any other employment during the Term, or perform any
consulting services during the Term, or serve on the board of directors or
governing body of any other business, except with the prior written consent of
the Board of Directors. Further, the Executive has disclosed on Exhibit A
hereto, all of his nonpublic company healthcare related investments, and agrees
during the Term not to make any investments during the term hereof except as a
passive investor. The Executive agrees during the Term not to own directly or
indirectly equity securities of any public

 

 

 

 

healthcare related company (excluding the Company) that represents five percent
(5%) or more of the value of voting power of the equity securities of such
company.

 

2.            Compensation.

 

(a)          Base Salary.   The Company shall pay the Executive base salary of
$700,000 per annum effective January 1, 2013, which base salary will be subject
to review effective as of January 1, 2014, and at least annually thereafter by
the Company for possible increases. The base salary shall be payable in equal
installments, no less frequently than twice per month, in accordance with the
Company’s regular payroll practices.

 

(b)          Bonus.

 

(i)          The Executive shall be eligible to earn an annual bonus of 150%,
125% and 100%, respectively, for high, target and threshold performance,
respectively, of the Executive’s annual base salary (the “Bonus”), which Bonus,
if any, shall be payable (A) promptly following the availability to the Company
of the required data to calculate the Bonus for the year for which the Bonus is
earned (which data may in the Company’s discretion include audited financial
statements), and (B) by no later than March 15 of the year following the year
for which the Bonus is earned.

 

(ii)         The Bonus metrics, the relative weighting of the bonus metrics and
the specific threshold, target and high levels of each metric for 2013 have been
previously established by the Compensation Committee of the Board of Directors
of the Company (the “Compensation Committee”). The same performance metrics and
the weighting, but not the specific required levels at threshold, target and
high, will continue to apply for 2014 and each subsequent year through 2016
unless the Compensation Committee changes the metrics or the weighting by no
later than the first ninety (90) days of the year in which such change is to
occur. If the Compensation Committee changes the metrics or the weighting with
respect to a year, it will communicate the new metrics and the weighting, and
the required levels for threshold, target and high performance to the Executive
promptly after it approves such changes (which approval must occur no later than
the first ninety (90) days of the year in which the change is made). After any
such change is made, the changed metrics and the weighting, but not the required
levels for threshold, target and high performance, will continue to apply to
each subsequent year through 2016, unless the Compensation Committee takes
further action to change the metrics or weighting in the same manner described
above. Regardless of whether or not the Compensation Committee changes the
metrics or the weighting for a year, it will establish the required levels for
threshold, target and high performance for the year by no later than the first
ninety (90) days of the year, and promptly thereafter communicate the same to
the Executive. All required levels for threshold, target and high performance
for any year that are based on objective criteria of the type contained in the
Company’s budget will be based on the Company’s budget for the subject year that
has been approved by the Board of Directors.

 

(iii)        The Executive will be eligible for a prorated Bonus, prorated in
accordance with procedures established in the Company’s discretion, if the
Executive terminates employment during a calendar year due to death. In
addition, if the Term is not extended beyond December 31, 2016, the Executive
will be eligible for a Bonus for 2016 if he remains employed through December
31, 2016. Otherwise, the Executive will be eligible

 

2

 

 

for a Bonus for any calendar year only if the Executive remains employed by the
Company on the date the Bonus is paid, unless otherwise provided by the terms of
the applicable bonus plan or the Compensation Committee.

 

(c)          Long-Term Incentive Compensation.   Subject to the Executive’s
continued employment through the effective date of each grant, the Executive
shall be entitled to the grants of long-term incentive compensation with
effective dates as of December 31, 2013 and January 1, 2014 that were approved
by the Compensation Committee as of the Effective Date. The Executive shall also
be entitled to participate in any other long-term incentive compensation program
for executive officers generally that is approved by the Compensation Committee.

 

(d)          Expenses.   The Executive shall be entitled to be reimbursed in
accordance with Company policy for reasonable and necessary expenses incurred by
the Executive in connection with the performance of the Executive’s duties of
employment hereunder; provided, however, the Executive shall, as a condition of
such reimbursement, submit verification of the nature and amount of such
expenses in accordance with the reasonable reimbursement policies from time to
time adopted by the Company. In the case of taxable reimbursements or in-kind
benefits that are subject to Section 409A of the Internal Revenue Code, the
policy must provide an objectively determinable nondiscretionary definition of
expenses eligible for reimbursement or in-kind benefits to be provided, the
expense must be incurred or in-kind benefit must be provided during the period
that the Executive is employed by or performing services for the Company, unless
a different objectively and specifically prescribed period is specified under
the applicable policy, the amount of expenses that are eligible for
reimbursement or in-kind benefits provided during the Executive’s taxable year
may not affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year, the reimbursement must be paid to the
Executive on or before the last day of the Executive’s taxable year following
the taxable year in which the expense was incurred, and the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

(e)          Paid Time Off.   The Executive shall be entitled to paid time off
in accordance with the terms of Company policy.

 

(f)           Benefits.   In addition to the benefits payable to the Executive
specifically described herein, the Executive shall be entitled to such benefits
as generally may be made available to all other Executives of the Company from
time to time; provided, however, that nothing contained herein shall require the
establishment or continuation of any particular plan or program.

 

(g)          Withholding.   All payments pursuant to this Agreement shall be
reduced for any applicable state, local, or federal tax withholding obligations.

 

(h)          Insurance and Indemnification.   The Executive shall be entitled to
indemnification, including advancement of expenses (if applicable), in
accordance with and to the extent provided by the Company’s bylaws and articles
of incorporation, and any separate indemnification agreement, if any.

 

3

 

 

3.            Term, Termination and Termination Payments.

 

(a)           Term.   The term of this Agreement (the “Term”) shall begin as of
the Effective Date and shall continue through December 31, 2016, unless sooner
terminated pursuant to Section 3(b) hereof.

 

(b)          Termination.   This Agreement and the employment of the Executive
by the Company hereunder shall only be terminated: (i) by expiration of the
Term; (ii) by the Company without Cause; (iii) by the Executive for Good Reason;
(iv) by the Company or the Executive due to the Disability of the Executive;
(v) by the Company for Cause; (vi) by the Executive for other than Good Reason
or Disability, upon at least sixty (60) days prior written notice to the
Company; or (vii) upon the death of the Executive. Notice of termination by any
party shall be given in writing prior to termination and shall specify the basis
for termination and the effective date of termination. Further, notice of
termination for Cause by the Company or Good Reason by the Executive shall
specify the facts alleged to constitute termination for Cause or Good Reason, as
applicable. Except as provided in Section 3(c), the Executive shall not be
entitled to any payments or benefits after the effective date of the termination
of this Agreement, except for base salary pursuant to Section 2(a) accrued up to
the effective date of termination, any unpaid earned and accrued Bonus, if any,
pursuant to Section 2(b), pay for accrued but unused vacation that the Employer
is legally obligated to pay Employee, if any, and only if the Employer is so
obligated, as provided under the terms of any other employee benefit and
compensation agreements or plans applicable to the Executive, expenses required
to be reimbursed pursuant to Section 2(d), and any rights to payment the
Executive has under Section 2(h).

 

(c)           Termination by the Company without Cause or by the Executive for
Good Reason.

 

(i)          If the employment of the Executive is terminated by the Company
without Cause or by the Executive for Good Reason, the Company will pay the
Executive three times the sum of (A) his base salary pursuant to Section 2(a)
hereof, plus (B) an amount equal to the average annual Bonus paid to the
Executive for the three most recently completed calendar years prior to
termination of employment; provided, however, that if the Executive’s
termination of employment occurs before the Bonus, if any, for the most recently
completed calendar year is payable, then the averaging will be determined by
reference to the three most recently completed calendar years before that
calendar year. Such amount shall be paid in substantially equal annual
installments not less frequently than twice per month over the thirty-six (36)
month period commencing as of the date of termination of employment, provided
that the first payment shall be made sixty (60) days following termination of
employment and shall include all payments accrued from the date of termination
of employment to the date of the first payment; provided, however, if the
Executive is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code, as amended (the “Code”), at the date of his termination
of employment then, to the extent required to avoid a tax under Code Section
409A, payments which would otherwise have been made during the first six (6)
months after termination of employment shall be withheld and paid to the
Executive during the seventh month following the date of his termination of
employment. Notwithstanding the foregoing, if the total payments to be paid to
the Executive hereunder, along with any other payments to the Executive, would
result in the Executive being subject to the excise tax imposed by Code Section
4999, the Company shall reduce the aggregate payments to the largest amount
which can be paid to the Executive without triggering the excise tax, but only
if and to the extent that such reduction would result in the Executive retaining
larger aggregate after-tax payments. The determination of the excise tax and the
aggregate after-tax payments to be received by the Executive will be made by the
Company after consultation with its advisors and in material compliance with
applicable law.

 

4

 

 

For this purpose, the parties agree that the payments provided for in this
Paragraph (i) are intended to be reasonable compensation for refraining from
performing services after termination of employment (i.e, the Executive’s
obligations pursuant to Sections 4, 5 and 6) to the maximum extent possible, and
if necessary or desirable, the Company will retain a valuator or consultant to
determine the amount constituting reasonable compensation. If payments are to be
reduced, to the extent permissible under Code Section 4999, payments will be
reduced in a manner that maximizes the after-tax economic benefit to the
Executive and to the extent consistent with that objective, in the following
order of precedence: (A) first, payments will be reduced in order of those with
the highest ratio of value for purposes of the calculation of the parachute
payment to projected actual taxable compensation to those with the lowest such
ratio, (B) second, cash payments will be reduced before non-cash payments, and
(C) third, payments to be made latest in time will be reduced first. Any
reduction will be made in a manner that is intended to avoid a tax being
incurred under Code Section 409A.

 

(ii)         If the Term is not extended or the Term is not extended and the
Company or the Executive terminates the Executive’s employment upon or following
expiration of the Term, such termination shall not be deemed to be a termination
of the Executive’s employment by the Company without Cause or a resignation by
Executive for Good Reason.

 

(iii)        Notwithstanding any other provision hereof, as a condition to the
payment of the amounts in this Section, the Executive shall be required to
execute and not revoke within the revocation period provided therein, the
Release. The Company shall provide the Release for the Executive’s execution in
sufficient time so that if the Executive timely executes and returns the
Release, the revocation period will expire before the date the Executive is
required to begin to receive payment pursuant to Section 3(c)(i).

 

(d)          Survival.   The covenants in Section 3 hereof shall survive the
termination of this Agreement and shall not be extinguished thereby.

 

4.            Ownership and Protection of Proprietary Information.

 

(a)          Confidentiality.   All Confidential Information and Trade Secrets
and all physical embodiments thereof received or developed by the Executive
while employed by the Company are confidential to and are and will remain the
sole and exclusive property of the Company. Except to the extent necessary to
perform the duties assigned by the Company hereunder, the Executive will hold
such Confidential Information and Trade Secrets in trust and strictest
confidence, and will not use, reproduce, distribute, disclose or otherwise
disseminate the Confidential Information and Trade Secrets or any physical
embodiments thereof and may in no event take any action causing or fail to take
the action necessary in order to prevent, any Confidential Information and Trade
Secrets disclosed to or developed by the Executive to lose its character or
cease to qualify as Confidential Information or Trade Secrets.

 

(b)          Return of Company Property.   Upon request by the Company, and in
any event upon termination of this Agreement for any reason, as a prior
condition to receiving any final compensation hereunder (including any payments
pursuant to Section 3 hereof), the Executive will promptly deliver to the
Company all property belonging to the Company, including, without

 

5

 

 

limitation, all Confidential Information and Trade Secrets (and all embodiments
thereof) then in the Executive’s custody, control or possession.

 

(c)          Survival.   The covenants of confidentiality set forth herein will
apply on and after the date hereof to any Confidential Information and Trade
Secrets disclosed by the Company or developed by the Executive while employed or
engaged by the Company prior to or after the date hereof. The covenants
restricting the use of Confidential Information will continue and be maintained
by the Executive for a period of two years following the termination of this
Agreement. The covenants restricting the use of Trade Secrets will continue and
be maintained by the Executive following termination of this Agreement for so
long as permitted by the governing law.

 

5.            Non-Competition and Non-Solicitation Provisions.

 

(a)          The Executive agrees that during the Applicable Period, the
Executive will not (except on behalf of or with the prior written consent of the
Company, which consent may be withheld in Company’s sole discretion), within the
Area either directly or indirectly, on his own behalf, or in the service of or
on behalf of others, provide managerial services or management consulting
services substantially similar to those Executive provides for the Company to
any Competing Business. As of the Effective Date, the Executive acknowledges and
agrees that the Business of the Company is conducted in the Area.

 

(b)          The Executive agrees that during the Applicable Period, he will
not, either directly or indirectly, on his own behalf or in the service of or on
behalf of others solicit any individual or entity which is an actual or, to his
knowledge, actively sought prospective client of the Company or any of its
Affiliates (determined as of date of termination of employment) with whom he had
material contact while he was an Executive of the Company, for the purpose of
offering services substantially similar to those offered by the Company.

 

(c)          The Executive agrees that during the Applicable Period, he will
not, either directly or indirectly, on his own behalf or in the service of or on
behalf of others, solicit for employment with a Competing Business any person
who is a management level employee of the Company or an Affiliate with whom
Executive had contact during the last year of Executive’s employment with the
Company. The Executive shall not be deemed to be in breach of this covenant
solely because an employer for whom he may perform services may solicit, divert,
or hire a management level employee of the Company or an Affiliate provided that
Executive does not engage in the activity proscribed by the preceding sentence.

 

(d)          The Executive agrees that during the Applicable Period, he will not
make any statement (written or oral) that could reasonably be perceived as
disparaging to the Company or any person or entity that he reasonably should
know is an Affiliate of the Company.

 

(e)           In the event that this Section 5 is determined by a court which
has jurisdiction to be unenforceable in part or in whole, the court shall be
deemed to have the authority to strike any unenforceable provision, or any part
thereof or to revise any provision to the minimum extent necessary to be
enforceable to the maximum extent permitted by law.

 

(f)           The provisions of this Section 5 shall survive termination of this
Agreement, except that if the Executive remains employed by the Company through
December 31, 2016 and the Term

 

6

 

 

expires at December 31, 2016, and as a result no severance is payable pursuant
to Section 3 of this Agreement, then the provisions of this Section 5 shall also
expire at December 31, 2016.

 

6.            Remedies and Enforceability.

 

The Executive agrees that the covenants, agreements, and representations
contained in Sections 4 and 5 hereof are of the essence of this Agreement; that
each of such covenants are reasonable and necessary to protect and preserve the
interests and properties of the Company; that irreparable loss and damage will
be suffered by the Company should the Executive breach any of such covenants and
agreements; that each of such covenants and agreements is separate, distinct and
severable not only from the other of such covenants and agreements but also from
the other and remaining provisions of this Agreement; that the unenforceability
of any such covenant or agreement shall not affect the validity or
enforceability of any other such covenant or agreements or any other provision
or provisions of this Agreement; and that, in addition to other remedies
available to it, including, without limitation, termination of the Executive’s
employment for Cause, the Company shall be entitled to seek both temporary and
permanent injunctions to prevent a breach or contemplated breach by the
Executive of any of such covenants or agreements.

 

7.            Notice.

 

All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):

 

If to the Company: Omega Healthcare Investors, Inc.   Suite 3500   200
International Circle   Hunt Valley MD 21030   Attn: Chairman     If to the
Executive: to the last address the Company   has on file for the Executive

 

Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the fourth calendar day
subsequent to the postmark date thereof.

 

8.            Miscellaneous.

 

(a)          Assignment.   The rights and obligations of the Company under this
Agreement shall inure to the benefit of the Company’s successors and assigns.
This Agreement may be assigned by the Company to any legal successor to the
Company’s business or to an entity that purchases all or substantially all of
the assets of the Company, but not otherwise without the prior written consent
of the Executive. In the event the Company assigns this Agreement as permitted
by this Agreement and the Executive remains employed by the assignee, the
“Company” as defined herein will refer to the assignee and the Executive will
not be deemed to have terminated his employment hereunder until the Executive
terminates his employment with the assignee. The Executive may not assign this
Agreement.

 

7

 

 

(b)          Waiver.   The waiver of any breach of this Agreement by any party
shall not be effective unless in writing, and no such waiver shall constitute
the waiver of the same or another breach on a subsequent occasion.

 

(c)          Governing Law.   This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Maryland. The parties agree
that any appropriate state or federal court located in Baltimore, Maryland shall
have jurisdiction of any case or controversy arising under or in connection with
this Agreement and shall be a proper forum in which to adjudicate such case or
controversy. The parties consent to the jurisdiction of such courts.

 

(d)          Entire Agreement.   This Agreement embodies the entire agreement of
the parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements.

 

(e)          Amendment.   This Agreement may not be modified, amended,
supplemented or terminated except by a written instrument executed by the
parties hereto.

 

(f)           Severability.   Each of the covenants and agreements hereinabove
contained shall be deemed separate, severable and independent covenants, and in
the event that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.

 

(g)          Captions and Section Headings.   Except as set forth in Section 9
hereof, captions and section headings used herein are for convenience only and
are not a part of this Agreement and shall not be used in construing it.

 

9.          Definitions.

 

(a)          “Affiliate” means any person, firm, corporation, partnership,
association or entity that, directly or indirectly or through one or more
intermediaries, controls, is controlled by or is under common control with the
Company.

 

(b)          “Applicable Period” means the period commencing as of the date of
this Agreement and ending thirty-six (36) months after the termination of the
Executive’s employment with the Company or any of its Affiliates.

 

(c)          “Area” means Alabama, Arizona, Arkansas, California, Colorado,
Florida, Georgia, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,
Maryland, Massachusetts, Michigan, Mississippi, Missouri, Nevada, New Hampshire,
New Mexico, North Carolina, Ohio, Oklahoma, Pennsylvania, Rhode Island,
Tennessee, Texas, Vermont, Washington, West Virginia and Wisconsin.

 

(d)          “Business of the Company” means any business with the primary
purpose of leasing assets to healthcare operators, or financing the ownership
of, or financing the operation of, senior housing, long-term care facilities,
assisted living facilities, retirement housing facilities, or other residential
healthcare related real estate.

 

8

 

 

(e)           “Cause” the occurrence of any of the following events:

 

(i)          willful refusal by the Executive to follow a lawful direction of
the Board of Directors of the Company, provided the direction is not materially
inconsistent with the duties or responsibilities of the Executive’s position as
Chief Executive Officer of the Company, which refusal continues after the Board
of Directors has again given the direction in writing;

 

(ii)         willful misconduct or reckless disregard by the Executive of his
duties or with respect to the interest or material property of the Company;

 

(iii)        intentional disclosure by the Executive to an unauthorized person
of Confidential Information or Trade Secrets, which causes material harm to the
Company;

 

(iv)       any act by the Executive of fraud against, material misappropriation
from or significant dishonesty to either the Company or an Affiliate, or any
other party, but in the latter case only if in the reasonable opinion of at
least two-thirds of the members of the Board of Directors of the Company
(excluding the Executive), such fraud, material misappropriation, or significant
dishonesty could reasonably be expected to have a material adverse impact on the
Company or its Affiliates;

 

(v)        commission by the Executive of a felony as reasonably determined by
at least two-thirds of the members of the Board of Directors of the Company
(excluding the Executive); or

 

(vi)       a material breach of this Agreement by the Executive, provided that
the nature of such breach shall be set forth with reasonable particularity in a
written notice to the Executive who shall have ten (10) days following delivery
of such notice to cure such alleged breach, provided that such breach is, in the
reasonable discretion of the Board of Directors, susceptible to a cure.

 

(f)          “Competing Business” means the entities listed below and any
person, firm, corporation, joint venture, or other business that is engaged in
the Business of the Company:

 

(i)          Ventas, Inc.,

(ii)         Health Care Property Investors Inc.,

(iii)        Healthcare Realty Trust,

(iv)        National Health Investors Inc.,

(v)         National Health Realty, Inc.,

(vi)        Senior Housing Properties Trust,

(vii)       Health Care REIT Inc.,

(viii)      LTC Properties Inc.,

(ix)        Medical Properties Trust, Inc.,

(x)         Sabra Health Care REIT, Inc.,

(xi)        Aviv REIT, Inc., and

(xii)       Formation Capital, LLC.

 

(g)          “Confidential Information” means data and information relating to
the Business of the Company or an Affiliate (which does not rise to the status
of a Trade Secret) which is or has been

 

9

 

 

disclosed to the Executive or of which the Executive became aware as a
consequence of or through his relationship to the Company or an Affiliate and
which has value to the Company or an Affiliate and is not generally known to its
competitors. Confidential Information shall not include any data or information
that has been voluntarily disclosed to the public by the Company or an Affiliate
(except where such public disclosure has been made by the Executive without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means without breach
of any obligations of confidentiality owed to the Company or any of its
Affiliates by the Executive.

 

(h)          “Disability” means the inability of the Executive to perform the
material duties of his position hereunder due to a physical, mental, or
emotional impairment, for a ninety (90) consecutive day period or for aggregate
of one hundred eighty (180) days during any three hundred sixty-five (365) day
period.

 

(i)           “Good Reason” means the occurrence of all of the events listed in
either (i) or (ii) below:

 

(i)          (A)         the Company materially breaches this Agreement,
including without limitation, a material diminution of the Executive’s
responsibilities as Chief Executive Officer, as reasonably modified by the Board
of Directors from time to time hereafter, such that the Executive would no
longer have responsibilities substantially equivalent to those of other chief
executive officers at companies with similar revenues and market capitalization;

 

(B)        the Executive gives written notice to the Company of the facts and
circumstances constituting the breach of the Agreement within ten (10) days
following the occurrence of the breach;

 

(C)        the Company fails to remedy the breach within ten (10) days following
the Executive’s written notice of the breach; and

 

(D)        the Executive terminates his employment within thirty (30) days
following the Company’s failure to remedy the breach; or

 

(ii)         (A)         the Company requires the Executive to relocate the
Executive’s primary place of employment to a new location that is more than
fifty (50) miles (calculated using the most direct driving route) from its
current location, without the Executive’s consent;

 

(B)        the Executive gives written notice to the Company within ten (10)
days following receipt of notice of relocation of his objection to the
relocation;

 

(C)        the Company fails to rescind the notice of relocation within ten (10)
days following the Executive’s written notice; and

 

(D)        the Executive terminates his employment within thirty (30) days
following the Company’s failure to rescind the notice.

 

(j)          “Release” means a comprehensive release, covenant not to sue, and
non-disparagement agreement from the Executive in favor of the Company, its
executives, officers,

 

10

 

 

directors, Affiliates, and all related parties, in the form attached hereto as
Exhibit B; provided, however, the Company may make any changes to the Release as
it determines to be necessary only to ensure that the Release is enforceable
under applicable law.

 

(k)          “Term” has the meaning as set forth in Section 3(a) hereof.

 

(l)           “Termination of employment” and similar terms shall refer solely
to a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended.

 

(m)          “Trade Secrets” means information including, but not limited to,
technical or nontechnical data, formulae, patterns, compilations, programs,
devices, methods, techniques, drawings, processes, financial data, financial
plans, product plans or lists of actual or potential customers or suppliers
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.

 

IN WITNESS WHEREOF, the Company and the Executive have each executed and
delivered this Agreement as of the date first shown above.

 

  COMPANY:       OMEGA HEALTHCARE INVESTORS, INC.       By: /s/ Bernard Korman  
  Bernard Korman, Chairman       THE EXECUTIVE:       /s/ C. Taylor Pickett   C.
Taylor Pickett

 

11

 

 

EXHIBIT A

 



Investment   Ownership       U.S. Wound Care and all related affiliates   Less
than 50%

 

 

 

 

EXHIBIT B

 

RELEASE, AGREEMENT PURSUANT TO

EMPLOYMENT AGREEMENT

 

This Agreement (this “Agreement”) is made this ___ day of _____, 20__, by OMEGA
HEALTHCARE INVESTORS, INC. (the “Employer”) and ________________ (the
“Employee”).

 

Introduction

 

Employee and the Employer entered into an Employment Agreement dated ________,
2013 (the “Employment Agreement”).

 

The Employment Agreement requires that as a condition to the Employer’s
obligation to pay payments and benefits under Section 3(c) of the Employment
Agreement (the “Severance Benefits”), Employee must provide a release and agree
to certain other conditions as provided herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1.[For Employee under age 40: The effective date of this Agreement shall be the
date on which Employee signs this Agreement (“the Effective Date”), at which
time this Agreement shall be fully effective and enforceable.]

 

[For Employee age 40 and over or group termination of Employees age 40 and over:
Employee has been offered [twenty-one (21) days] [forty-five (45) days if group
termination] from receipt of this Agreement within which to consider this
Agreement. The effective date of this Agreement shall be the date eight (8) days
after the date on which Employee signs this Agreement (“the Effective Date”).
For a period of seven (7) days following Employee’s execution of this Agreement,
Employee may revoke this Agreement, and this Agreement shall not become
effective or enforceable until such seven (7) day period has expired. Employee
must communicate the desire to revoke this Agreement in writing. Employee
understands that he or she may sign the Agreement at any time before the
expiration of the [twenty-one (21) day] [forty-five (45) day] review period. To
the degree Employee chooses not to wait [twenty-one (21) days] [forty-five (45)
days] to execute this Agreement, it is because Employee freely and unilaterally
chooses to execute this Agreement before that time. Employee’s signing of the
Agreement triggers the commencement of the seven (7) day revocation period.]

 

2.In exchange for Employee’s execution of this Agreement and in full and
complete settlement of any claims as specifically provided in this Agreement,
the Employer will provide Employee with the Severance Benefits.

 

3.[For Employee age 40 or over or group termination of Employees age 40 and
over: Employee acknowledges and agrees that this Agreement is in compliance with
the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act and that the releases set forth in this Agreement shall be
applicable, without limitation, to any claims brought under these Acts.]

 

 

 

 

The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in Section 2 of this Agreement and such
consideration is in addition to anything of value that Employee was entitled to
receive prior to entering into this Agreement.

 

Employee has been advised to consult an attorney prior to entering into this
Agreement [For Employee age 40 or over or group termination of Employees age 40
and over: and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing].

 

[For under age 40: Employee has been offered an ample opportunity from receipt
of this Agreement within which to consider this Agreement.]

 

By entering into this Agreement, Employee does not waive any rights or claims
that may arise after the date this Agreement is executed.

 

4.[For group termination of Employees age 40 and over: The Employer has
________________________________________________ [The Employer to describe
class, unit, or group of individuals covered by termination program, any
eligibility factors, and time limits applicable] and such employees comprise the
“Decisional Unit.” Attached as “Attachment 1” to this Agreement is a list of
ages and job titles of persons in the Decisional Unit who were and who were not
selected for termination and the offer of consideration for signing the
Agreement.]

 

5.This Agreement shall in no way be construed as an admission by the Employer
that it has acted wrongfully with respect to Employee or any other person or
that Employee has any rights whatsoever against the Employer. The Employer
specifically disclaims any liability to or wrongful acts against Employee or any
other person on the part of itself, its employees or its agents.

 

6.As a material inducement to the Employer to enter into this Agreement,
Employee hereby irrevocably releases the Employer and each of the owners,
stockholders, predecessors, successors, directors, officers, employees,
representatives, attorneys, affiliates (and agents, directors, officers,
employees, representatives and attorneys of such affiliates) of the Employer and
all persons acting by, through, under or in concert with them (collectively, the
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C. § 1981
(discrimination); (4) the Americans with Disabilities Act (disability
discrimination); (5) the Equal Pay Act; [For Employee age 40 or over or group
termination of Employees age 40 and over: (6) the Age Discrimination in
Employment Act; (7) the Older Workers Benefit Protection Act;] (6) Executive
Order 11246 (race, color, religion, sex, and national origin discrimination);
(7) Executive Order 11141 (age

 

2

 

 

discrimination); (8) Section 503 of the Rehabilitation Act of 1973 (disability
discrimination); (9) negligence; (10) negligent hiring and/or negligent
retention; (11) intentional or negligent infliction of emotional distress or
outrage; (12) defamation; (13) interference with employment; (14) wrongful
discharge; (15) invasion of privacy; or (16) violation of any other legal or
contractual duty arising under the laws of the State of Maryland or the laws of
the United States (“Claim” or “Claims”), which Employee now has, or claims to
have, or which Employee at any time heretofore had, or claimed to have, or which
Employee at any time hereinafter may have, or claim to have, against each or any
of the Releasees, in each case as to acts or omissions by each or any of the
Releasees occurring up to and including the Effective Date.

 

7.The release in the preceding paragraph of this Agreement does not apply to
(a) all benefits and awards (including without limitation cash and stock
components) which pursuant to the terms of any compensation or benefit plans,
programs, or agreements of the Employer are earned or become payable, but which
have not yet been paid, and (b) pay for accrued but unused vacation that the
Employer is legally obligated to pay Employee, if any, and only if the Employer
is so obligated, (c) unreimbursed business expenses for which Employee is
entitled to reimbursement under the Employer’s policies, (d) any rights to
indemnification that Employee has under any directors and officers or other
insurance policy the Employer maintains or under the bylaws and articles of
incorporation of the Company, and under any indemnification agreement, if any,
and (e) any rights the Employee may have (if any) to workers compensation
benefits.

 

8.Employee promises that he will not make statements disparaging to any of the
Releasees. Employee agrees not to make any statements about any of the Releasees
to the press (including without limitation any newspaper, magazine, radio
station or television station) without the prior written consent of the
Employer. The obligations set forth in the two immediately preceding sentences
will expire two years after the Effective Date. Employee will also cooperate
with the Employer and its affiliates if the Employer requests Employee’s
testimony. To the extent practicable and within the control of the Employer, the
Employer will use reasonable efforts to schedule the timing of Employee’s
participation in any such witness activities in a reasonable manner to take into
account Employee’s then current employment, and will pay the reasonable
documented out-of-pocket expenses that the Employer pre-approves and that
Employee incurs for travel required by the Employer with respect to those
activities.

 

9.Except as set forth in this Section, Employee agrees not to disclose the
existence or terms of this Agreement to anyone. However, Employee may disclose
it to a member of his immediate family or legal or financial advisors if
necessary and on the condition that the family member or advisor similarly does
not disclose these terms to anyone. Employee understands that he will be
responsible for any disclosure by a family member or advisor as if he had
disclosed it himself. This restriction does not prohibit Employee’s disclosure
of this Agreement or its terms to the extent necessary during a legal action to
enforce this Agreement or to the extent Employee is legally compelled to make a
disclosure. However, Employee will notify the Employer promptly upon becoming
aware of that legal necessity and provide it with reasonable details of that
legal necessity.

 

10.Employee has not filed or caused to be filed any lawsuit, complaint or charge
with respect to any Claim he releases in this Agreement. Employee promises never
to file or pursue a

 

3

 

 

lawsuit, complaint or charge based on any Claim released by this Agreement,
except that Employee may participate in an investigation or proceeding conducted
by an agency of the United States Government or of any state. Notwithstanding
the foregoing, Employee is not prohibited from filing a charge with the Equal
Employment Opportunity Commission but expressly waives his right to personal
recovery as a result of such charge. Employee also has not assigned or
transferred any claim he is releasing, nor has he purported to do so. [For group
termination of Employees age 40 and over: Employee covenants and agrees not to
institute, or participate in any way in anyone else’s actions involved in
instituting, any action against any of the members of the Decisional Unit with
respect to any Claim released herein.]

 

11.The Employer and Employee agree that the terms of this Agreement shall be
final and binding and that this Agreement shall be interpreted, enforced and
governed under the laws of the State of Maryland. The provisions of this
Agreement can be severed, and if any part of this Agreement is found to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective.

 

12.This Agreement sets forth the entire agreement between the Employer and
Employee and fully supersedes any and all prior agreements or understandings,
written and/or oral, between the Employer and Employee pertaining to the subject
matter of this Agreement.

 

13.Employee is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement on behalf of Employee. In any
litigation concerning the validity or enforceability of this contract or in any
litigation to enforce the provisions of this contract, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs, including
court costs and expert witness fees and costs.

 

Employee’s signature below indicates Employee’s understanding and agreement with
all of the terms in this Agreement.

 

Employee should take this Agreement home and carefully consider all of its
provisions before signing it. [For Employee age 40 or over or group termination
of Employees age 40 and over: Employee may take up to [twenty-one (21) days]
[forty-five (45) days if group termination] to decide whether Employee wants to
accept and sign this Agreement. Also, if Employee signs this Agreement, Employee
will then have an additional seven (7) days in which to revoke Employee’s
acceptance of this Agreement after Employee has signed it. This Agreement will
not be effective or enforceable, nor will any consideration be paid, until after
the seven (7) day revocation period has expired.] Again, Employee is free and
encouraged to discuss the contents and advisability of signing this Agreement
with an attorney of Employee’s choosing.

 

Employee should read carefully. This agreement includes a release of all known
and unknown claims through the effective date. Employee is strongly advised to
consult with an attorney before executing this document.

 

4

 

 

IN WITNESS WHEREOF, Employee and the Employer have executed this agreement
effective as of the date first written above.

 

  EMPLOYEE                 C. Taylor Pickett                 Signature          
      Date Signed           OMEGA HEALTHCARE INVESTORS, INC.           By:    

 

  Title:    

 

5

 

 

ATTACHMENT I

 

[Insert descriptive name of decisional unit from the Agreement]

 

Employees Comprising the “Decisional Unit”

 

Job Title: Age: Participating: Not Participating:                              
                                                                               
                                                                               
                                                                               
         

 

 

 

